PER CURIAM.
Damion L. Lampley appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Lampley sought resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the summary denial of Lampley’s motion because Lampley’s sentence under the 1995 guidelines could have been imposed without a departure under the 1994 guidelines. Thus, he is not entitled to resentencing. See Heggs, 759 So.2d at 627.
Affirmed.
FULMER, WHATLEY, and NORTHCUTT, JJ., Concur.